DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 20 Jan 2021; and claims benefit as a CON of 16/091,951, which is a 371 of PCT/JP2017/014069, filed 04 Apr 2017, issued as PAT 10927190; and claims benefit of foreign priority documents JAPAN 2016-078342, filed 08 Apr 2016, JAPAN 2017-043678, filed 08 Mar 2017, JAPAN 2017-043677, filed 08 Mar 2017, and JAPAN 2017-043679, filed 08 Mar 2017. These foreign priority documents are not in English.

Claims 1-9 are pending in the current application. Claims 1-7, drawn to non-elected species, are withdrawn. Claims 8-9 are examined on the merits herein.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/091,951, filed on 05 Oct 2018.

Election/Restrictions
Applicant's election with traverse of the species of the semipermeable membrane comprising the cellulose ester of formula II where acyl group X comprises the benzoyl group of p-methylbenzoyl in the reply filed on 21 Jul 2022 is acknowledged.  The traversal is on the ground(s) that there is overlapping search and examination between the scopes of claims 5-6 and the elected species reading on claims 8-9, and there is no serious burden to search and examine the invention.  This is not found persuasive because as detailed in the Office Action mailed 14 Jul 2022 the search and examination burden is shown because species require different field of search such as different search queries for cellulose ester having different chemical substituents with resultant different chemical or physical properties.
The requirement is still deemed proper and is therefore made FINAL.

Search and examination has expanded to include the species where acyl group X comprises the benzoyl group of p-methoxybenzoyl.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Garces et al. (Tetrahedron: Asymmetry, 2003, 14, p1179-1185, provided by Applicant in IDS filed 20 Jan 2021) and Rojas et al. (Journal of Advanced Pharmaceutical Technology & Research, 2011, 2(3), p144-150, cited in PTO-892). Evidence of meaning of terminology is provided by Oxford English Dictionary (entry for membrane, accessed online on 09 Aug 2022, cited in PTO-892).
Garces et al. discloses several mixed alkenoxybenzoyl/benzoates and 10-ndecenoyl/benzoates of cellulose were fixed onto allylsilica gel by the radical coupling of double bonds. The introduction of an aromatic group in the fixation substituent modifies the chiral recognition ability of the resulting chiral stationary phases (CSPs) in comparison with the 10-undecenoate/benzoate cellulose derivatives. (page 1179, abstract) Garces et al. discloses the embodiments of cellulose benzoates of CSPA, CSPA', CSPB, CSPC, and CSPD, where the acyl group substituents include substituted benozyl groups of p-methylbenzoyl (CSPA, CSPA', CSPC) or p-methoxybenzoyl (CSPB, CSPD). (page 1180, figure 1) In the embodiments of CSPA, CSPA', CSPB, the 100 mol% of the acyl group is a benzoyl group optionally having a substituent, either the alkenoxybenzoyl group or the p-methylbenzoyl or p-methoxybenzoyl group. In the embodiments of CSPC and CSPD the acyl group is a benzoyl group optionally having a substituent of the p-methylbenzoyl or p-methoxybenzoyl group, and the 10-undecenoyl groups. Garces et al. discloses the embodiments of CSPA, CSPA', CSPB having a total degree of substitution with acyl groups of 2.60, 2.86, and 2.71, respectively, and therefore a degree of substitution where X is a hydrogen atom of 0.40, 0.14, and 0.29, respectively, (page 1181, table 1) meeting limitations of claim 8. Garces et al. discloses the embodiments of CSPC and CSPD having a total degree of substitution with acyl groups of 2.72 and 2.77, respectively, a degree of substitution with the benzoyl acyl group of 2.43 and 2.55, respectively, resulting in the acyl substituent being the substituted benzoyl group of 89.3 or 92.1 mol%, respectively, and a degree of substitution where X is a hydrogen atom of 0.28 and 0.23, respectively, (page 1181, table 1) meeting limitations of claim 8 and 9. Garces et al. discloses the cellulose was Avicel(R) obtained from Merck. (page 1184, left column, paragraph 2-3; page 1185, left column, paragraph 3) 
Garces et al. does not specifically disclose the polymer number n of the cellulose is an integer of from 20 to 20,000. (claim 8)
Rojas et al. discloses the state of the art at the time the invention was filed. Rojas et al. discloses microcrystalline cellulose (MCCI) has been widely used as an excipient, and compares MCCI properties such as degree of polymerization (DP) to those of Avicel PH101, Avicel PH102, and Avicel PH200. (page 144, abstract) Rojas et al. discloses the average DP of Avicel PH101, Avicel PH102, and Avicel PH200 to be 218.2, 226.1, and 229.4, and that it is well known that Avicel products have a large DP since they are obtained from soft- and hardwoods which have originally a larger chain length (>1000). (page 148, table 1; paragraph spanning left and right columns) 
Garces et al. is silent with regard to the polymer number n of the cellulose is an integer of from 20 to 20,000. However, Garces et al. discloses the cellulose was Avicel (R) obtained from Merck. Rojas et al. discloses it is well known that Avicel products have a large DP and discloses embodiments where the average DP of Avicel products is 218.2, 226.1, and 229.4. The evidence of Rojas et al. provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic, the polymer number n of the Avicel(R) cellulose disclosed Garces et al. is known to have a large DP in the range of 218.2-229.4 and meets the limitations recited in the claim, necessarily flows from the teachings of the applied prior art Garces et al.
In the alternative, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Garces et al. and Rojas et al. in order to select the Avicel(R) cellulose disclosed in Garces et al. to be the Avicel(R) cellulose having the DP disclosed in Rojas et al. One of ordinary skill in the art would have been motivated to combine Garces et al. and Rojas et al. with a reasonable expectation of success because Garces et al. discloses the cellulose was Avicel(R) obtained from Merck, and Rojas et al. discloses it is well known that Avicel products have a large DP since they are obtained from soft- and hardwoods and discloses known Avicel products where the average DP of the products is 218.2, 226.1, and 229.4, suggesting that one of ordinary skill in the art would have selected the Avicel(R) disclosed in Garces et al. to have a large DP in the range of 218.2-229.4 based on what was well known in the art.
Regarding the terminology of a semi-permeable membrane, the OED defines a membrane as "Any thin, often pliable, sheet or layer, esp. one forming a barrier or lining." (definition 3 at page 5/9) In this case Garces et al. discloses the mixed alkenoxybenzoyl/benzoates and 10-ndecenoyl/benzoates of cellulose were fixed onto allylsilica gel, interpreted as forming a layer, barrier, or lining on the allylsilica gel, and as chiral stationary phases (CSP) this layer or membrane is interpreted as semi-permeable with regard to the compound being separated by the CSP and the mobile phase solvent.

Conclusion
No claim is found to be allowable.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623